DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims    
Claims 1-20 are pending (claim set as filed on 12/26/2019).

Election/Restrictions
Applicant’s election without traverse of Group I, device claims 1-11, in the reply filed on 11/07/2022 is acknowledged. Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
	Therefore, device claims 1-11 are presented for examination.

Priority
	This application is a CON of PCT/JP2018/024666 filed on 06/28/2018, which has a foreign application JP 2017-127655 filed on 06/29/2017.

Information Disclosure Statement
The Information Disclosure Statements (IDS) submitted on 03/25/2020 and 08/20/2021 are acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the Examiner.
Drawings
	The drawings filed on 12/26/2019 have been accepted.

Claim Objections
	Claim 1, at line 2, is objected to for a minor informality reciting duplicate “at at”. 

Claim Interpretation
	Regarding the claims’ recitation of “for transplantation” and “for immunoisolation”, these phrases are interpreted as intended uses. As per MPEP, “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction” (MPEP 2111.02: Effect of Preamble). 

Claim Rejections - 35 USC §102, Anticipation
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kayama (US 2017/0348650 A1 - cited by the ISA and in the IDS filed on 03/25/2020).  
Regarding claim 1, Kayama teaches “a porous hollow fiber filtration membrane comprising a polysulfone-based polymer and hydrophilic polymer, the porous hollow fiber filtration membrane including a gradient asymmetric structure in which the average pore diameter of fine pores increases from the outer surface toward the inner surface, a content of the hydrophilic polymer in the membrane is 6.0 to 12.0% by mass, and a ratio of the content of the hydrophilic polymer in the outer surface to the content of the hydrophilic polymer in the membrane is 1.20 to 1.60” (see abstract & ¶ [0021]-[0026]). 
Regarding claims 2-5 pertaining to the average pore diameter, Kayama teaches a gradient asymmetric structure in which the average pore diameter of fine pores increases from the outer surface toward the inner surface (see ¶ [0045]-[0061]).
Regarding claims 6-7 pertaining to the thickness, Kayama teaches the porous hollow fiber filtration membrane wherein a thickness of a dense layer is 2 to 10 μm (see ¶ [0028]). 
Regarding claim 8 pertaining to the polymer, Kayama teaches the porous hollow fiber filtration membrane wherein the polysulfone based polymer is a polyethersulfone (see ¶ [0022], [0029]).
Regarding claims 9-10 pertaining to the biological constituent, Kayama teaches the porous hollow fiber filtration membrane wherein the porous hollow fiber filtration membrane is used for removing a virus contained in a protein solution to collect the protein (see ¶ [0031]). 

Claim Rejections - 35 USC §103, Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Pauley (US Patent no. 6,060,640) in view of Sale (US 2004/0154978 A1) and Neuenfeldt (US Patent no. 5,713,888). 
Pauley’s general disclosure relates to “systems and methods for implanting materials into body tissue. In a more particular sense, the invention relates to the structures and methods for implanting living cells in host tissue within permeable membrane structures for achieving a desired therapeutic effect, such as, for example, the treatment of diabetes” (see abstract & col. 1, lines 7-13).
Regarding claims 1 and 9, Pauley teaches a chamber for transplantation, comprising: a membrane for immunoisolation at least part of a boundary between an inside and an outside of the chamber (12) for transplantation (see Fig. 3A/B disclosing boundary layer 16 enclosing chamber 12), wherein the membrane for immunoisolation includes a porous membrane, the porous membrane contains a polymer (see col. 6, lines 13-16, &  col. 6, lines 64-67, & col. 7, lines 63-67), the porous membrane comprises 3 layers, a permeable compact portion (22) provided between layer (18) (surface A) and layer (20) (surface B) (see Fig. 3A/B, & col. 5, lines 6-24), wherein pore size of layer 18 (surface A) is less than 2 µm (see col. 5 lines 47-59), pore size of layer 20 (surface B) is about 0.6 to 20 µm (see col. 7, lines 1-3), and a joint portion at which the porous membranes are joined to each other while the surface B’s face each other is provided (see Fig. 3A). Pauley teaches that the middle compact portion 22 present a permeability and immunoisolation profile comparable to the layer 18 (see col. 7, lines 60-67). 
Regarding claim 8 pertaining to the polymer, Pauley teaches materials include, for example, polyethylene, polypropylene, cellulose acetate, cellulose nitrate, polycarbonate, polyester, nylon, and polysulfone materials can be used (see col. 6, lines 23-28).
Regarding claims 9-11 pertaining to the biological constituent and physiologically active substance, Pauley teaches a “chamber 12 (see FIGS. 3 and 3A/B) to hold living cells 14 while implanted in host tissue. The implanted cells 14 generate biological products that the host, because of disease or injury, cannot produce for itself. For example, the chamber 12 can carry clusters of pancreatic cells (called “islets”), which generate insulin for release into and use by a diabetic host” (see col. 4, lines 18-24).
However, Pauley does not specifically teach: a pore diameter continuously increases in a thickness from the compact portion toward both one surface A and the other surface B (claim 1’s 5th limitation); nor a porosity in a vicinity of the surface A is 65% or more (claim 1’s 6th limitation).
Sale teaches a multilayer membrane having asymmetric pore distribution (abstract, fig. 3). In Fig. 3, Sale discloses a three-layer membrane, wherein the middle layer B comprises smallest pore size such that pore size increases in thickness direction from middle layer B to layer A and middle layer B to layer C and Sale also teaches other asymmetric pore profiles.
Neuenfeldt teaches a chamber for transplantation having a porous membrane (34). Neuenfeldt also discloses membranes having porosity of more than 70% having different pore size and permeability (see Table 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the configurations such as pore diameter direction, thickness, and porosity parameters as taught by Sale and Neuenfeldt in the system of Pauley. One of ordinary skill in the art would recognize the claimed configurations parameters are result effective variables dependent on the implanted cells. For example: Sale teaches asymmetric pore distribution configurations comprising asymmetric continuous increase in thickness and Neuenfeldt discloses that porosity value correlates with the survival of the implanted cells (see Neuenfeldt at col. 16, lines 23-25). Thus, the selection of these parameters or configurations would have been an obvious matter of choice to one of ordinary skill in the art to provide a membrane provides better cell survival (see Neuenfeldt at col. 16-17, lines 44-36). This is motivation for someone of ordinary skill in the art to practice or test the parameter values widely to find those that are functional or optimal which then would be inclusive or cover that values as instantly claimed. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation” (MPEP 2144.05). Absent any teaching of criticality by the Applicant concerning the pore diameter and porosity, it would be prima facie obvious that one of ordinary skill in the art would recognize these limitations are result effective variable which can be met as a matter of routine optimization (MPEP 2144.05 II).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over at least claims 1-18 of US Patent no. 11,051,930 B2 (Application no. 16/409,241). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and ‘930 are obvious variants of one another. In particular, ‘930 teaches a device comprising a chamber for transplantation for enclosing a biological constituent therein, the chamber comprising: a membrane for immunoisolation on at least a part of a surface forming an inside and an outside of the chamber for transplantation, wherein the membrane for immunoisolation comprises: a porous membrane that contains a polymer, wherein the porous membrane includes a layered compact portion where a pore diameter is smallest within the membrane, and a pore diameter continuously increases in a thickness direction from the compact portion toward at least one surface of the porous membrane.

Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over at least claims 1-3 and 6-20 of US Patent no. 11,045,587 B2 (Application no. 16/408,894). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and ‘587 are obvious variants over one another. In particular, ‘587 teaches a device for transplantation comprising: the chamber comprising: a membrane for immunoisolation on at least a part of a surface forming an inside and an outside of the chamber for transplantation, wherein the membrane for immunoisolation comprises: a porous membrane that contains a polymer enclosing the biological constituent therein.

Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over at least claims 1-12 (claim set as filed on 09/07/2022 but note that a NOA was subsequently mailed on 10/05/2022) of co-pending Application no. 16/728,456. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and ‘456 are obvious variants over one another. In particular, ‘456 teaches a device for transplantation comprising a chamber for transplantation, comprising: a membrane for immunoisolation at a boundary between an inside and an outside of the chamber for transplantation, wherein the membranes for immunoisolation face each other to form an interior space, the membranes for immunoisolation which face each other have joint portions that are joined to each other, the interior space includes a point at a distance of 10 mm or longer from any position of the joint portion, and the membrane for immunoisolation has flexibility that allows a distance of 1 mm to 13 mm as the following distance, measured as follows: a portion of 10 mm from a side surface of one short side of a 10 mm x 30 mm rectangular test piece of the membrane for immunoisolation is vertically sandwiched between flat plates, the flat plates are placed horizontally, and a distance between a horizontal plane including a center plane in a thickness direction of the sandwiched portion of the membrane for immunoisolation, and a part, which is farthest from the horizontal plane, of a residual 20 mm-portion projecting from the flat plate is measured.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over at least claims 1, 4-5, and 4-12 (claim set as filed on 10/06/2022 but note that a NOA was subsequently mailed on 10/26/2022) of co-pending Application no. 16/728,529. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and ‘529 are obvious variants over one another. In particular, ‘529 teaches a device for transplantation comprising a chamber for transplantation, comprising: one or more membranes for immunoisolation at a boundary between an inside and an outside of the chamber for transplantation, wherein all of the membranes for immunoisolation include a porous membrane containing a polymer, and a joint portion at which end portions of one porous membrane or end portions of two porous membranes are directly fusion welded to each other is provided, and wherein the porous membrane has, in an inside thereof, a layered compact portion where a pore diameter is the smallest.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over at least claims 1 and 4-13 (claim set as filed on 12/27/2019) of co-pending Application no. 16/728,584. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and ‘584 are obvious variants over one another. In particular, ‘584 teaches a device comprising a chamber for transplantation, comprising: a membrane for immunoisolation at least part of a boundary between an inside and an outside of the chamber for transplantation, wherein the membrane for immunoisolation includes a porous membrane, the porous membrane contains a polymer, the porous membrane has a layered compact portion where a pore diameter is the smallest within the membrane, a pore diameter continuously increases in a thickness direction from the compact portion toward both one surface A and the other surface B of the porous membrane, a porosity in a vicinity of the surface B is 65% or more, an average pore diameter of the surface B is larger than an average pore diameter of the surface A, the surface B is disposed on the inside of the chamber for transplantation, and a joint portion at which the porous membranes are joined to each other while the surface B’s face each other is provided.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims were allowed.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nghi Nguyen whose telephone number is (571) 270-3055 and fax number is (571) 270-4055. The examiner can normally be reached on Monday – Friday from 9:00 a.m. to 3:00 p.m. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGHI V NGUYEN/Primary Examiner, Art Unit 1653